PER CURIAM.
The appellant was charged in an information with the crime of aggravated assault. He waived trial by a jury. When tried by the court he was found guilty, and was sentenced to confinement for a period of one year in the Dade County jail. On his appeal it is contended the evidence was insufficient to support the conviction. On consideration of the record and briefs we conclude the contention is without merit, and affirm. A woman was shot in a room where only she and the defendant were present. Her testimony was that he shot her. The defendant’s testimony was to the effect that in the course of an argument the victim picked up his gun which was lying on a table; that a struggle ensued, in the course of which the gun was accidentally discharged, injuring the victim. There was an additional factor that the defendant departed through a window, and when apprehended nearby in flight had the gun in his hand. The trier of the facts was entitled to, and no doubt did reject the testimony of the defendant as being unworthy of belief and relied on the testimony of the victim, together with the other circumstances mentioned, as a basis for adjudicating the defendant guilty of the crime charged. In that holding the able trial judge was amply supported by the evidence.
Affirmed.